Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	In the claims:
	In claim 10, on line 3, “pixels,” should be changed to “pixels.”.
	In claim 16, on line 2, “said row control circuitry providing a control signal” apparently should be “providing a control signal by a row control circuitry”.
	In claim 17, on line 1, “claim 1” should be changed to “claim 15”.
	In claim 18, on line 5, “first transistor” apparently should be “first transistor and a second transistor”; and on line 7, “to control terminal of the” apparently should be “to control terminal of the second transistor”.

	Claims 1-20 are allowable over the prior art of record because the prior art of record fails to teach a sensor and its method, among other features, comprising: a plurality of pixels arranged in rows and columns; row control circuitry that selectively controls which one of the rows is activated; and column control circuitry that selectively controls which of the pixels in the activated row is to be activated, including a memory to store information indicating which of the pixels are defective, wherein each of the pixels comprises a photodiode and a plurality of transistors configured to control activation of the photodiode with a first transistor of the transistors configured to be controlled by a column enable signal from the column control circuitry based on at least in part on the memory and a second transistor of the transistors configured to be controlled by a row select signal from the row control circuitry.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Nitta et al 7,786,921 disclose an imaging system comprising a controller controlling the counting operation.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878